El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La Corte de Distrito de San Juan al dictar su sentencia en este caso declaró probado que el accidente en virtud del cual fue arrollada la demandante por un automóvil del de-mandado fue un beclio fortuito y desgraciado debido a la actitud de la niña Julia Aguayo, cuando súbitamente trató de cruzar la carretera corriendo frente a dicho automóvil; que el choque fué inevitable, no obstante las precauciones que el conductor del vehículo tomó.
Nosotros, a nuestra vez, opinamos que en vista de la prueba la corte tenía derecho a creer que cuando el auto-móvil del demandado' iba por las calles de Bayamón la niña demandante corrió súbitamente hacia el frente del automó-vil; que el conductor del demandado trató de evitar el ac-cidente haciendo zigzags en sus tentativas con tal fin.
Los cuatro primeros señalamientos de error se refieren a la apreciación de la prueba por la corte sentenciadora. No podemos ver que el demandado fuera negligente por no sonar su bocina o debido a la velocidad con que corría, ni *427siquiera por no mantenerse a la distancia suficiente a la de-recha de la carretera. Respecto a todos estos particulares no hubo prueba suficiente para variar la conclusión de la corte inferior.
En cuanto al deber de dar aviso sostenemos como cuestión de derecho que un conductor de un automóvil no tiene ninguna obligación de tocar su bocina constantemente al correr por las calles de una ciudad populosa a no ser que sea para avisar a la gente que ve o que están tratando de cruzar, y lo mismo acerca de los vehículos. Generalmente entre cruces es una especie de estorbo (nuisance) el tocar continuamente la bocina a menos que sea para avisar a alguien que está a la vista en la calle o que hace señal de que va a cruzar.
En este caso la prueba tendió a mostrar que el conductor ocupaba el centro del camino. Generalmente no constituye negligencia accionable que un conductor ocupe cualquier parte del camino cuando no está pasando en cualquier dirección por su frente ningún vehículo o persona. También es ley establecida que un demandado que viaja a una velocidad permisible no es responsable por el daño que cause a un niño que súbitamente se lanza frente a un ve- . hículo.
Este fué un pleito contra el Municipio de San Juan por la negligencia de un empleado que conducía un carro perteneciente al municipio. Aunque ninguna de las partes lo ha notado, no hubo nada en la demanda ni en la prueba que demuestre que el demandado usaba el carro en relación con alguno de los deberes que tenía para con dicho municipio; ni que estaba en asuntos de la ciudad de San Juan. La prueba', en verdad, tendió más bien a indicar que el domingo en que ocurrió el accidente los ocupantes del carro salieron a paseo. Dentro de las circunstancias no vemos cómo podía ser sentenciada por daños y. perjuicios la ciudad de San Juan. Gomo no se probó nada acerca de la naturaleza del automóvil o del negocio del demandado, surge la *428cuestión de si podía el Municipio, en todo caso, ser respon-sable a no ser qne por lo menos se probara qne nn funcio-nario autorizado del municipio viajaba en el carro para que el acto del empleado pudiera considerarse como del principal.
El quinto señalamiento de error bace referencia a la indebida admisión como prueba de un documento escrito que representaba ser la declaración o admisión de uno de los principales testigos de la demandante. Mientras declaraba esta testigo se le puso de manifiesto una declaración más o menos contradictoria que ella babía prestado a uno de los agentes de la compañía de seguros que defendía el caso. La declaración por escrito fué admitida como prueba y se alega como error esta admisión.
El artículo 158 de la Ley de Evidencia prescribe que un testigo podrá ser tachado por la parte contra quien fué lla-mado, mediante evidencia contradictoria. La dificultad en este caso es que al ofrecerse la declaración por escrito el demandado manifestó que la ofrecía no porque el testigo babía negado el contenido de la misma, sino como una ex-plicación- espontánea por su parte. La manifestación del abogado fué algo vaga, pero la actuación de la corte puede estar justificada por virtud de dicbo artículo 158, y en vista del becbo de que todo el contenido del escrito ya babía sido considerado por la corte, el error, de existir alguno, no era perjudicial.

Debe confirmarse la sentencia apelada.